      5:19-cv-02326-BHH        Date Filed 09/24/20     Entry Number 16        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Avery Arnaz Jackson,             )
                                 )
                  Plaintiff,     )
                                 )
v.                               )                  Civil Action No. 5:19-cv-2326-BHH
                                 )
Andrew M. Saul,                  )                                 ORDER
Commissioner of Social Security, )
                                 )
                  Defendant.     )
________________________________)

       This matter is before the Court upon the parties’ stipulation for an award of

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

In the stipulation, the parties agrees to an award of $6,000.00 in attorney’s fees, plus

$400.00 in costs in accordance with 28 U.S.C. § 2412(d).

       Attorney’s fees may be awarded pursuant to EAJA where the government’s position

is not substantially justified. The substantial justification test is one of reasonableness in

law and fact. See Pierce v. Underwood, 487 U.S. 552, 565 (1988). The district court has

broad discretion to set the attorney fee amount. “[A] district court will always retain

substantial discretion in fixing the amount of an EAJA award. Exorbitant, unfounded, or

procedurally defective fee applications . . . are matters that the district court can recognize.”

Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing

Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Moreover, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure to

act by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as

amended by P.L. 99-80, § 2(c)(2)(B).
       5:19-cv-02326-BHH             Date Filed 09/24/20          Entry Number 16            Page 2 of 2




        After consideration, the Court approves the parties’ stipulation (ECF No. 14), and

it is hereby ORDERED that Plaintiff is awarded $6,000.00 in attorney’s fees plus $400.00

in costs pursuant to EAJA. In accordance with the parties’ stipulation, the Commissioner

will determine whether Plaintiff has any outstanding federal debt to be offset from the

attorney’s fees, and if Plaintiff has no outstanding federal debt, then the Commissioner will

honor Plaintiff’s assignment of attorney’s fees to counsel and make the check payable to

Plaintiff’s counsel.         However, if Plaintiff has outstanding federal debt, then the

Commissioner will make the check payable to Plaintiff directly and deliver the check to the

business address of Plaintiff’s counsel, and the amount of fees payable to Plaintiff will be

the balance of the stipulated attorney’s fees remaining after subtracting the amount of

Plaintiff’s outstanding federal debt. If Plaintiff’s outstanding federal debt exceeds the

stipulated amount of attorney’s fees, then the stipulated amount will be used to offset that

debt and no amount shall be paid to Plaintiff.1

        IT IS SO ORDERED.

                                                              /s/Bruce H. Hendricks
                                                              The Honorable Bruce Howe Hendricks
                                                              United States District Judge

September 24, 2020
Charleston, South Carolina




        1
           As the Supreme Court made clear in Astrue v. Ratliff, attorney’s fees under EAJA are made payable
to the prevailing litigant and not to the litigant’s attorney. 560 U.S. 586, 598 (2010) (holding that the plain text
of EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting EAJA fees to an offset of any
pre-existing federal debts).

                                                         2
